DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 11/16/2021, with respect to the rejection of claim 1 under the combination of Thacker, Dobak, and DiLorenzo have been fully considered and are persuasive in view of Applicant’s argument that DiLorenzo is not applicable as prior art (p. 9). Examiner agrees that since DiLorenzo does not teach the claimed high frequency stimulation range, that it does not make sense to rely on DiLorenzo to modify Thacker. Applicant also argues that Dobak is not applicable as prior art (p. 9-11), specifically that Dobak lacks teaching high frequency stimulation to the same target location as Thacker (p. 11), to which Examiner agrees, and that Doback lacks teaching stimulation for a duration of 30 minutes - 120 minutes while the patient is prandial (p. 9-10), to which the Examiner also agrees. Therefore, the rejection has been withdrawn.  
Upon further consideration of the claim language, the “wherein” clause in the last two lines of claim 1 is actually recited as an inherent effect of high frequency stimulation, such that if the programmed and delivered high frequency stimulation signal is delivered to within the target location, then it is an inherent effect that the electrical signal causes modulation of the neurons of the intermediolateral cell column to treat the blood glucose abnormality of the patient. Perez is newly applied as a primary referencefor high frequency stimulation during the claimed stimulation duration while the patient is prandial. Thacker remains relevant prior art, for teaching high frequency stimulation within the target location, wherein programming a signal and delivering said signal is to an implanted device. A new ground(s) of rejection is made under Perez et al (US 2018/0085580 A1) in view of Thacker.
The claim amendments are not presently sufficient to overcome the provisional nonstatutory double patenting rejection in view of copending Application No. 16/369,814.
Applicant has added new claims 127-145. Claims 1, 98-111, and 127-145 are under current examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 98, 100-111, 128, 132, 134-145 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 2, 5, 6, and 110-116 of copending Application No. 16/369,814 (U.S. Patent Pub. 2019/0321641 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1 and 128 are each taught by the combination of copending claims 1, 20-21, and 110, for sharing features directed to a method of positioning at least one implantable signal delivery device proximate to a location somewhere between C8 to T12, based on a patient indication of a blood glucose abnormality, and delivering to said location an electrical signal having a frequency somewhere between the range of 1.2-100 kHz, with a duration of stimulation of between 30-120 minutes to the target location while the patient is prandial. The copending application renders the instant claim 1’s recitation of modulating “neurons of the intermediolateral cell column to treat a blood glucose abnormality of the patient” obvious in view of the copending disclosure at para. 0060, describing that the copending therapeutic electrical signal also causes this effect. Instant claims 98/132 and copending claims 2 and 111 recite that the blood glucose abnormality includes type 2 diabetes. Instant claims 100/134 and 101/135 are not distinct from copending claims 5 and 113, which recites that the electrical signal has a frequency of about 10 kHz, wherein 10 kHz falls within the instant claimed ranges of 5-50 kHz and 5-15 kHz, and copending claim 112 also recites a frequency range of 5-50 kHz. Instant claims 102/136 are not distinct from copending claims 6 and 114, which recites that the electrical signal has a pulse width of about 30 ms, wherein 30 ms falls within the instant claimed range of 10-166 ms. Instant claims 103/137 recite the same amplitude from about 20% of the patient’s sensory threshold to about 90% of the patient’s sensory threshold, as copending claims 7 and 115. Instant claims 104/138 recites the same target location from T4 to T6, as copending claims 8 and 116. Instant claims 105/139 recite the same electrical signal effect of inhibiting one or more of the patient’s sympathetic nerves associated with the patient’s liver, as copending claim 9. Instant claims 106-108/140-142 recite that the neurons include sympathetic preganglionic neurons, that the electrical signal stimulates sympathetic interneurons that project to the sympathetic preganglionic neurons, wherein the sympathetic interneurons are located in lamina X – these features are encompassed by copending claims 25-26, wherein the electrical signal targets the lamina X, so the same neurons and sympathetic interneurons are targeted as the instant claims 106-108/140-142. Instant claims 109/143 recites that the electrical signal promotes glucose uptake in the patient’s liver and/or lowers the patient’s post-prandial blood glucose levels, which is the same effect recited in copending claim 27. Instant claims 110/144 and copending claim 22 both recite the same effect of the electrical signal reducing the patient’s blood glucose level. Instant claims 111/145 and copending claim 23 recite the same effect of the electrical signal reducing a level of HbA1c. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
    
Claim Objections
Claim 140 is objected to because of the following informalities:  Claim 140 is a substantial duplicate of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 98-111, and 127-145 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent Claims 1 and 128 each recite methods of “programming an implantable signal generator to deliver an electrical signal…” but the methods do not actually require that the implantable signal generator is implanted in the patient, only that the device is programmed to deliver a signal.
Claims 140-142 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 140 recites the limitation "wherein the neurons…" in line 1.  There is insufficient antecedent basis for this limitation in the claim. However, such antecedent basis exists in claim 1.  In the interest of compact prosecution, and for further examination purposes, Claim 140 is interpreted as depending from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 98-111, and 127-145 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al (US 2018/0085580 A1, hereinafter “Perez”) in view of Thacker et al (US 2013/0204324 A1, hereinafter “Thacker”, previously cited).
Regarding claim 128, Perez shows a method of electrical stimulation for treating a patient having a blood glucose abnormality (para. 0534, 0722, 1022, 1169-1171, 1184, 1265, 1542 - wherein “T2DM” refers to Type 2 Diabetes), comprising delivering an electrical signal proximate about C8 to about T12 (paras. 0490-0491, 0534, 1022, 1170, 1184, 1265, wherein the target delivery depends on the treatment, including diabetes), wherein the electrical signal may be a high frequency electrical signal (para. 1372, wherein the frequency range includes high frequency of up to 10 kHz, which is a frequency within the claimed range of from 1.2-100 kHz, so the teaching of 10 kHz meets this claim limitation).  Perez also shows that the electrical signal is delivered for a duration of between about 30 minutes and about 120 minutes while the patient is prandial (para. 1061, 1111 – stimulating during the meal; para. 0493, wherein the stimulation period is between 10-120 minutes, wherein Examiner takes official notice that it is obvious to have a meal period of around 30-120 minutes, so that Perez teaches stimulation while the patient is prandial, and stimulation around 10-120 minutes, wherein it is known for a meal period to be within the claimed range of 30-120 minutes).
Perez shows programming and delivering an electrical signal having a frequency of up to 10 kHz (wherein the teaching of 10 kHz meets the claimed “having a frequency in a frequency range of from 1.2 kHz to 100kHz) to the claimed target location within from about C8 to about T12. Perez discloses the claimed invention except for the devices being implanted within the target location and programming an implantable signal generator to deliver an electrical signal to an implanted signal delivery device positioned in the target location.  Thacker teaches that it is known in the field of art of spinal stimulation that when delivering an electrical signal to within said target location (Fig. 1A), that it is known to position at least one implantable signal delivery device 110, including lead 111, proximate to a target location at the patient’s spinal cord 191 (Fig. 1A, para. 0025), and programming and delivering an electrical signal to the target location via the implantable signal delivery device (Fig. 1A, signal delivery device 110 coupled to pulse generator 101; para. 0025-0026), wherein it is known to program the electrical signal to have a high frequency according to the delivery location and desired effect (para. 0038, 3 kHz-10 kHz at the T9-T12 vertebrae, with 1.5 kHz-100 kHz explicitly stated for the desired range of high frequency modulation, para. 0038, 0049, 0079; para. 0049 also disclosing 1.5 kHz - 100 kHz at T9-T12 vertebrae; 10 kHz at T9-T10). Thacker is relied upon to teach that it is known to program an implantable signal generator and deliver high frequency stimulation to an implanted signal delivery device located within the C8 to T12 range. It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Perez to include at least one implanted signal delivery device within the target location, as taught by Thacker, and also include programming an implantable signal generator for delivering an appropriate therapeutic electrical signal to said implanted signal delivery device, since Applicant has not disclosed that using an implantable signal generator and implanted signal delivery device solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the method shown by Perez, who achieves the same therapeutic effect with non-implanted high frequency stimulation delivery for treatment of TDM.

Regarding claim 1, the combination of Perez and Thacker renders obvious the method of claim 128, above, which is a substantial duplicate of claim 1.. Regarding the “wherein” clause in the last two lines of claim 1, this limitation is actually recited as an inherent effect of high frequency stimulation, such that if the programmed high frequency stimulation having a frequency within the claimed range is delivered to within the claimed target location (as rendered obvious in view of Perez and Thacker), wherein the stimulation is delivered to a patient who is prandial and has a blood glucose abnormality (as taught by Perez), then it is an inherent effect that the electrical signal causes modulation of the neurons of the intermediolateral cell column to treat the blood glucose abnormality of the patient. Since the combination of Perez and Thacker renders obvious the programming and delivering of the electrical signal in question, , then this thereby causes the inherent effect of the electrical signal modulating the neurons of the intermediolateral cell column to treat the blood glucose abnormality of the patient.

Regarding claims 98 and 132, the combination of Perez and Thacker renders obvious wherein the blood glucose abnormality includes type 2 diabetes (as shown by Perez, above – T2DM).
Regarding claims 99 and 133, as discussed in the rejections to claims 1 and 128 above, Perez shows stimulation to within the target range, and the modification in view of Thacker teaches specifically implanting a signal delivery device within said target range for signal delivery to within said target range. Thacker further teaches that an effective target location is offset from a longitudinal midline of the patient’s spinal cord (Fig. 6B “622”, Fig. 6C “622”, para. 0049, wherein the location includes a range of from the longitudinal midline to the DREZ, wherein DREZ is a dorsal root entry that is offset from the longitudinal midline of the spinal cord), wherein Thacker shows said effective target location is from about T9-T12 (Fig. 6B “621”, Fig. 6C 621”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, that when modifying in view of Thacker to implant a signal delivery device within the target location, to have the target location be offset from a longitudinal midline of the spinal cord, as taught by Thacker, to provide a desired stimulation effect.
Regarding claims 100-101 and 134-135, as discussed above, Perez shows a stimulation frequency of up to 10 kHz, which is a frequency within the claimed frequency range of from 5 kHz to 15 kHz, or 5 kHz to 50 kHz. The modification in view of Thacker to include signal delivery to an implanted signal delivery device also teaches wherein the electrical signal has a frequency in a frequency range of from about 3-10kHz (para. 0038), a range which is contained within the claimed ranges of “from 5-50 kHz” (claim 100) and ”from 5-15 kHz” (claim 101).
Regarding claims 102-103 and 136-137, Perez shows that it is known to adjust the pulse width for effective treatment according to the prandial state of the patient, including a pulse width of 10 microseconds (para. 1078, 1190, 1372, 1409), which is within the claimed range. Thacker also teaches that it is known to adjust the pulse width for effective treatment (para. 0032), including a pulse width in a pulse width range comprising 10-166 microseconds (para. 0037, wherein 100-200 microseconds includes the claimed range), and selecting a duty cycle for the desired effect (para. 0038). Since Thacker is relied upon to teach programming an implantable signal generator for signal delivery to an implanted signal delivery device, Thacker is also relied upon to teach motivation to modify the pulse width parameter of the electrical signal for compatibility with an implanted signal delivery device. And since Thacker teaches that it is known to adjust the therapy parameters as needed for the desired effect, including adjusting the amplitude (para. 0031-0033, 0037), it would have been obvious to one having ordinary skill in the art before the effective filing date to also adjust the amplitude of the combination from about 20-90% of the patient’s sensory threshold, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 104 and 138, Perez teaches wherein the target location is from T4 to T6 (para. 0534, 1022, 1170, 1184 – wherein at least T6 is taught, and paras. 0490-0491, wherein T4 and T6 are taught). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Perez in view of Thacker’s implantable high frequency stimulation programming and delivery means to include modification of the target location taught by Perez to comprise the at least one implanted signal delivery device of Thacker, for the purpose of improving treatment for a patient having type 2 diabetes with known target regions associated with high frequency stimulation for effective treatment.
Regarding claim 105, similar to the rejection of claim 1 above, the recited “wherein” clause is associated with the function of the electrical signal (the final 2 lines of claim 1) and the target region as taught by the combination in the rejection of claim 104 above. The recitation of claim 105 is a statement of inherent effect. Since the combination teaches delivering a frequency in the claimed frequency range and to within the claimed target location of the spinal cord, wherein the stimulation is delivered to a patient who is prandial and has a blood glucose abnormality (as taught by Perez), then the electrical signal thereby causes the inherent effects of: inhibiting one or more of the sympathetic nerves associated with the patient’s liver (claim 105).
Regarding claim 139, the recited “wherein” clause is a statement of inherent effect, wherein since the combination of Perez and Thacker teaches programming and delivering a frequency within the claimed frequency range and to within the claimed target location of the spinal cord (claim 128), and the target region from T4 to T6 as taught by the combination in view of Perez (claim 138), wherein the stimulation is delivered to a patient who is prandial and has a blood glucose abnormality (as taught by Perez), then the electrical signal of the combination thereby causes the inherent effects of: inhibiting one or more of the sympathetic nerves associated with the patient’s liver (claim 139).
Regarding claims 106-108, each of these claims depend on the “wherein” clause as associated with the function of the electrical signal (the final 2 lines of claim 1). The recitation of these claims are also statements of inherent effect. Since the combination teaches programming and delivering a frequency within the claimed frequency range and to within the claimed target location of the spinal cord (claim 1), wherein the stimulation is delivered to a patient who is prandial and has a blood glucose abnormality (as taught by Perez), then the electrical signal of the combination thereby causes the inherent effects of modulating neurons of the intermediolateral cell column to treat the blood glucose abnormality of the patient (claim 1), wherein the neurons include sympathetic preganglionic neurons (claim 106), wherein the electrical signal causes the inherent effect of stimulating sympathetic interneurons that project to the sympathetic preganglionic neurons (claim 107), wherein the sympathetic interneurons are located in lamina X of the patient’s spinal cord (claim 108).
 Regarding claims 109-111, each of these claims depend on the “wherein” clause as associated with the function of the electrical signal (the final 2 lines of claim 1). The recitation of these claims are also statements of inherent effect. Since the combination teaches programming and delivering a frequency within the claimed frequency range and to within the claimed target location of the spinal cord, wherein the stimulation is delivered to a patient who is prandial and has a blood glucose abnormality (as taught by Perez), then the electrical signal of the combination thereby causes the inherent effects of modulating neurons of the intermediolateral cell column to treat the blood glucose abnormality of the patient (claim 1), wherein the electrical signal further causes the inherent effect of: promoting glucose update in the patient’s liver and/or lowers the patient’s post-prandial blood glucose levels (claim 109); reducing the patient’s blood glucose level (claim 110); and reducing a level of HbA1c in the patient (claim 111).
Regarding claims 140-142, refer to the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, wherein in the interest of compact prosecution, and for examination purposes, Claim 140 is interpreted as depending from claim 1. Therefore, refer to the rejections of claims 106-108 above, which are directed to the same claimed subject matter as claims 140-142.
Regarding claims 143-145, the recited “wherein” clause is a statement of inherent effect, as an inherent effect of the electrical signal delivered in claim 128, wherein since the combination teaches programming and delivering a frequency in the claimed frequency range and to within the claimed target location of the spinal cord (claim 128), wherein the stimulation is delivered to a patient who is prandial and has a blood glucose abnormality (as taught by Perez), then the electrical signal of the combination thereby causes the inherent effects of: promoting glucose update in the patient’s liver and/or lowers the patient’s post-prandial blood glucose levels (claim 143); reducing the patient’s blood glucose level (claim 144); and reducing a level of HbA1c in the patient (claim 145).
Regarding claims 127 and 129, the combination of Perez and Thacker renders obvious delivering a first electrical signal while the patient is prandial. Perez further teaches delivering a second, different, electrical signal during a post-prandial phase (para. 1125), including around 30-120 minutes after a meal (para. 1111, reciting 1-120 minutes; para. 1113, reciting 1-2 hours, or 60-120 minutes). Perez also teaches a third, different, electrical signal during a pre-prandial phase which anticipates a meal (para. 1112, 1114), wherein the stimulation delivery may be automated or user-triggered (para. 1114). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated Perez’s different electrical signals when modifying Perez in view of Thacker’s means of programming and signal delivery, so that modifying to include Thacker’s programming an implantable high frequency stimulation delivery also includes the different stimulation signals at different meal-based times as shown by Perez, for the purpose of improving treatment of the patient having a blood glucose abnormality. The claims do not require that the second electrical signal is subsequent to the first electrical signal, or that they have different signal parameters. Under the broadest reasonable interpretation, the claims merely require different electrical signal modes, and since Perez teaches each of a first electrical signal during a prandial phase (of each of claims 1 and 128 above), and also a second electrical signal during a post-prandial phase (which is therefore different from the first electrical signal, since it is delivered post-prandial rather than during prandial), then the modification in view of Perez satisfies the claim language.
Regarding claim 130, the combination of Perez and Thacker renders obvious delivering a first electrical signal while the patient is prandial. Perez teaches wherein the stimulation delivery of different signals (including prandial, post-prandial, para. 1061, 1111) may be automated or user-triggered (para. 1114), wherein the automated triggered delivery is based on anticipation of a mealtime (para. 1112-1113) or a known scheduled mealtime (para. 1114).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated Perez’s different electrical signals when modifying Perez in view of Thacker’s means of programming and signal delivery, so that modifying in view of Thacker’s means of programming and signal delivery, so that modifying to include Thacker’s programming an implantable high frequency stimulation delivery also includes automated triggered delivery of the appropriate stimulation signal at an appropriate meal-based time as shown by Perez, including automatically delivering the electrical signal after detecting a beginning of a prandial event, for the purpose of improving treatment of the patient having a blood glucose abnormality.
Regarding claim 131, the combination of Perez and Thacker renders obvious delivering a first electrical signal while the patient is prandial. Perez shows using blood glucose sensors (para. 0169) and user input of blood glucose data (para. 1192) to detect the patient’s blood glucose levels and correlate to degree of appetite (para. 0169, 1192), and adjusting the stimulation based on the blood glucose level (para. 0494), wherein the blood glucose level anticipates a prandial event (para. 1124, 1188-1189). Perez shows adjusting this correlative data according to an individual patient’s own data (para. 1185, 1188), so that the appropriate stimulation delivery occurs at the appropriate times. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Perez to expressly detect the beginning of a prandial event based on sensors monitoring blood glucose levels and correlating the sensed blood glucose levels to the beginning of a mealtime, for the purpose of delivering the first electrical signal when this correlation is detected. It would have been obvious to have further included this feature when incorporating the teaching of Thacker’s programming an implantable high frequency stimulation delivery, for the purpose of improving treatment of the patient having a blood glucose abnormality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792